DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 39-44, 47-56 and 60 are pending and presented for examination. Claims 39-44 and 50 were amended, claims 45, 46 and 57-59 were cancelled, and claim 60 newly added via the response dated 25 May 2021 which is acknowledged and entered.
The objection to the Specification and Claims are WITHDRAWN as element names are now lower case.

The rejection of claims 39-44, 46-48, 50, 51, 54 and 55 under 35 U.S.C. 102(a)(1) is WITHDRAWN over the instant amendment requiring a charged polymer salt.

The rejection of claims 39-42, 49 and 50 under 35 U.S.C. 102(a)(1) over Nadi is WITHDRAWN over the instant amendment requiring a charged polymer salt.

The rejection of claims 39, 40, 41, 42, 47, 48, 54, 55 and 56 under 35 U.S.C. 102(a)(1) over Mitra is WITHDRAWN over the instant amendment a charged polymer salt.

The rejection of claims 39-42, 44 and 50-55 under 35 U.S.C. 102(a)(1) over Cesareo is WITHDRAWN over the instant amendment requiring excess GICs and salts to be present in solution but chemically unreacted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-44, 47-56 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 39 (and those dependent thereon), “the salt is a charged polymer” lacks antecedent basis. This is being construed as “wherein the one or more salts comprise a charged polymer salt” for the purposes of compact prosecution.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-44, 47, 48, 50, 51, 52, 52, 54, 55, 56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Reinheimer in view of Cesaero.
Regarding claims 39, 42 and 60, Reinheimer discloses a modified-GIC (Reinheimer at “Example 4 or 7”) comprising:
One or more GICs having a pre-existing acid content (sulfuric acid with or without nitric acid);
Id.),
Wherein the one or more modified-GIC compositions has an acid content greater than or equal to the pre-existing acid content of the starting one or more GICs (Id., while this is not expressly stated given addition of iron chloride one of ordinary skill in the art would find that the acid content does not get reduced as washing with water is not performed which would remove the material though the Office cannot test for this (this does also meet “advected” as transfer occurs). See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". The aluminum hydroxide meets the broadest reasonable interpretation of “excess GICs and salts are present as a mixture, no-chemically associated with each other”.
However, while Reinheimer discloses CH3(CH2)nNO2, this is not a charged polymer.
Cesaero also in a method of making a GIC flame retardant composition discloses charging the polymer with an alkali metal (Cesaero at 4:30-33).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to form the composition of Reinheimer in view of the charged polymer of Cesaero. The teaching or suggested motivation in doing so being higher dispersibility concentrations (Cesaero at 8:58-61) and affinity for water (Cesaero at “Example 3”).
	As to claim 40, the graphite is expanded (with sulfuric acid), Reinheimer at “Example 4 or 7”).

Turning to claim 47, 48, 50, 51, 54, 55, 57 and 58, a flame retardant is made of the modified GIC by adding it to an aluminum trihydroxide (“Example 9 citing Example 8”) including emulsifiers, plasticizers, etc., (Id.) and this can be applied to a pipe (molded article, 2:14).
With respect to claims 52 and 53, Cesaero discloses rigid PET (a termopalstic resin, 15:35-44) is utilized and must be transferred and dispersion in the base material can occur (549-52).

Claims 39-42, 47-56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Cesaero.
Regarding claim 39, 40, 50 and 60, Mitra discloses modifying expandable graphite (Mitra at [0073]) and production of a modified graphite composition comprising:
One or more GIC (expandable graphite, meeting claim 40) having a pre-existing acid content (Id.); and
	One or more salts, wherein the one or more salts anionic components are capable of modifying the GIC via an oxidation process (aluminum sulfate, [0076]) in a common medium (water, [0087]),
	Wherein the one or more modified-GIC compositions has an acid content greater than or equal to the pre-existing acid content of the starting one or more GICs (Id., as this is the same material utilized in the instant Specification one of ordinary skill in the art would expect the same intercalation aspects concerning oxidation process and acid content though the Office cannot test for this. See supra regarding MPEP 2112 V).
Added hydroxides can also meet the broadest reasonable interpretation as “excess GICs and salts are present as a mixture, non-chemically associated with each other” as non-reacted GICs will not react with the hydroxide.

Cesaero also in a method of making a GIC flame retardant composition discloses charging the polymer with an alkali metal (Cesaero at 4:30-33).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to form the composition of Mitra in view of the charged polymer of Cesaero. The teaching or suggested motivation in doing so being higher dispersibility concentrations (Cesaero at 8:58-61) and affinity for water (Cesaero at “Example 3”).
	Turning to claims 41 and 42, ammonium sulfate has sulfate and inorganic cations (Id.).
	Concerning claim 47, flame retardant aspects are discussed (metal hydroxide, [0076]).
	With respect to claim 48, stabilizers can be added ([0081]).
	As to claims 51, 54 and 55, a base material of hydroxides can be utilized (non-polymeric material, [0076]) or PS boards as a coating ([0094]). 
Regarding claim 49, Mitra discloses that a combination of metals can be utilized ([0076]) and this does not impart patentability as it is a selection from a finite number of elements (See KSR v. Teleflex 550 U.S. 398 (2007)), including Fe, Al, Si, Ti, Zr, Hf, V, Nb, Ta, Cr, Mn, Mo, W, Re, Co, Ni, Cu, etc. 
With respect to claims 52 and 53, Cesaero discloses rigid PET (a termopalstic resin, 15:35-44) is utilized and must be transferred and dispersion in the base material can occur (549-52).
	Turning to claim 56, combustion testing is performed ([0021]-[0022]).

	Claims 39-44, 47-56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Reinheimer in view of “Few-layer graphene obtained by electrochemical exfoliation of graphite cathode” to Zhou et al. (hereinafter, “Zhou at __”).
Regarding claims 39, 42 and 60, Reinheimer discloses a modified-GIC (Reinheimer at “Example 4 or 7”) comprising

One or more salts, wherein the one or more salts anionic components are capable of modifying the GIC via an oxidation process (iron chloride, Id.),
Wherein the one or more modified-GIC compositions has an acid content greater than or equal to the pre-existing acid content of the starting one or more GICs (Id., while this is not expressly stated given addition of iron chloride one of ordinary skill in the art would find that the acid content does not get reduced as washing with water is not performed which would remove the material though the Office cannot test for this (this does also meet “advected” as transfer occurs). See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". The aluminum hydroxide meets the broadest reasonable interpretation of “excess GICs and salts are present as a mixture, no-chemically associated with each other”.
However, while Reinheimer discloses CH3(CH2)nNO2, this is not a charged polymer.
Zhou in a method of exfoliating graphene from GIC (Zhou at “Abstract”) comprising exfoliation in thionin acetate (a charged polymer salt which has oxygen in the cation, Zhou at 61 R col).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the composition of Reinheimer in view of the thonin acetate of Zhou. The teaching or suggested motivation in doing so being stabilization of the graphene (Zhou at 62 R col). This also provides for “one or more additional cations…” as required by claim 49.

	Turning to claims 41, 43 and 44, chloride and sulfate are the anions in the iron chloride and sulfuric acid respectively.
Turning to claim 47, 48, 50, 51, 54 and 55, a flame retardant is made of the modified GIC by adding it to an aluminum trihydroxide (“Example 9 citing Example 8”) including emulsifiers, plasticizers, etc., (Id.) and this can be applied to a pipe (molded article, 2:14).
With respect to claims 52 and 53, Cesaero discloses rigid PET (a termopalstic resin, 15:35-44) is utilized and must be transferred and dispersion in the base material can occur (549-52).

Claims 39-42, 47-49, 51, 52, 53, 54, 55, 56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Zhou.
Regarding claim 39, 40, 50 and 60, Mitra discloses modifying expandable graphite (Mitra at [0073]) and production of a modified graphite composition comprising:
One or more GIC (expandable graphite, meeting claim 40) having a pre-existing acid content (Id.); and
	One or more salts, wherein the one or more salts anionic components are capable of modifying the GIC via an oxidation process (aluminum sulfate, [0076]) in a common medium (water, [0087]),
	Wherein the one or more modified-GIC compositions has an acid content greater than or equal to the pre-existing acid content of the starting one or more GICs (Id., as this is the same material utilized in the instant Specification one of ordinary skill in the art would expect the same intercalation aspects concerning oxidation process and acid content though the Office cannot test for this. See supra regarding MPEP 2112 V).

However, Mitra does not expressly state application of a charged polymer salt.
Zhou in a method of exfoliating graphene from GIC (Zhou at “Abstract”) comprising exfoliation in thionin acetate (a charged polymer salt which has oxygen in the cation, Zhou at 61 R col).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the composition of Reinheimer in view of the thonin acetate of Zhou. The teaching or suggested motivation in doing so being stabilization of the graphene (Zhou at 62 R col).
	Turning to claims 41 and 42, ammonium sulfate has sulfate and inorganic cations (Id.).
	Concerning claim 47, flame retardant aspects are discussed (metal hydroxide, [0076]).
	With respect to claim 48, stabilizers can be added ([0081]).
	As to claims 51, 52, 54 and 55, a base material of hydroxides can be utilized (non-polymeric material, [0076]) or PS boards as a coating ([0094]). 
Regarding claim 49, Mitra discloses that a combination of metals can be utilized ([0076]) and this does not impart patentability as it is a selection from a finite number of elements (See KSR v. Teleflex 550 U.S. 398 (2007)), including Fe, Al, Si, Ti, Zr, Hf, V, Nb, Ta, Cr, Mn, Mo, W, Re, Co, Ni, Cu, etc. 
	Turning to claim 56, combustion testing is performed ([0021]-[0022]).
With respect to claims 52 and 53, Cesaero discloses rigid PET (a termopalstic resin, 15:35-44) is utilized and must be transferred and dispersion in the base material can occur (549-52).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796